GRAVES, J.
Plaintiff was the judge of the probate court of Pike county, Missouri. ■ On February 7, 1907, he filed with the county court of said county an expense account, thus stated and itemized:
“Pike county, Missouri, in account with R. L. Motley, Judge of Probate:
1906. To cash for postage stamps find cards.
From August 1, 1906, to February 1, 1907. 15.50
Aug. 29th. To cash paid for dustless brush for Probate Court room .... 2.25
Dec. 1st. To cash paid for express on office supplies ......'.............60
1907. Jan. 9th. To cash paid for express on office supplies .............................40
■ *18.75
*45Peb. 1st. To cash paid janitor for Probate Court Room from Nov. 3rd, 1907, to Feb. 2nd, 1907, 13 weeks at 75e a week .....................$ 9.75
Peb. 1st. To cash paid for rent of telephone for nse of Probate Court office to March, 1907, 41 months, at $1 a month........................ 41.00
Total amount due.....'................$68.00.”
The county court allowed all the items except the last two, i. e., those for janitor service and telephone service. Prom this judgment of the county court the plaintiff appealed to the circuit court, where upon a trial ele novo plaintiff had judgment for the full account, and the county appealed to the St. Louis Court of Appeals. That court certified the cause here because the county was a party thereto. The question here is whether or not the several items of this account are properly chargeable to the county. The evidence bearing upon each can best be stated in the course of the discussion of the point. This is a sufficient outline of the case.
I. The only items of the account attacked in this court are the latter two. Of these in their order.
It stands admitted that the county of Pike Was amply supplied with funds out of which to pay the account in toto, if it was liable therefor. It appears from th§ evidence that the county court employed a janitor to sweep out and look after the halls in the court house, but failed to employ one to look after the office of plaintiff or any other county officer. It also appears that plaintiff employed and paid a janitor who “swept the floors, made the fires, carried in the coal, dusted and did all other work that was necessary to be done towards keeping the office clean and comfortable. ’>
*46It was admitted that each charge in the account was reasonable. It is clear that under the statute, the plaintiff is entitled to this item of the account under the head of “other necessaries.” The statute, section 4065, Revised Statutes 1909, reads: “Every probate court shall have a seal of office, of some suitable device, the expense of which, and the necessary expense incurred by said court for books, stationery, furniture, fuel and other necessaries, shall be paid by the county.”
The reasoning of Lamm, J., in the very recent cases of Harkreader v. Vernon County, 216 Mo. 696, and Ewing v. Vernon County, 216 Mo. 681, is decisive of this question. The statute then under construction was not nearly so plain as the one here, and Judge Lamm reasoned largely by analogy. We then concluded that the sheriff and recorder of deeds were entitled to janitor services, and these discussions are so recent, and the authorities of-this State so thoroughly reviewed therein, that we shall not here repeat. There was no error in the allowance of the item for janitor service.
II. Nor do we think there was error in the allowance for telephone service. The term “other necessaries” as used in the statute is sufficiently broad to cover this item. We are not living in the.“dark ages,” but in a day of progressiveness and enlightenment. Modern business is transacted by modern means and methods. In this day of the world the use of the telephone is in many instances as much of a necessity in the transaction of both public and private business as is the postal service. The use of the telephone has passed the period of mere convenience. It has reached the period o.f necessity. We are of opinion that the plaintiff with, the power to furnish his-offices with “other necessaries” had the right to engage telephone service to facilitate the business of his office with the general pub-*47lie. The testimony is that it was necessary, but even without testimony we would have to know what the general public knows with reference to a matter of this kind.
It follows that the judgment should he affirmed and it is so ordered.
All concur except Valliant, J., absent.